Title: From George Washington to William Heath, 2 September 1780
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Bergen County 2d Sepr 1780
                        
                        I have recd your favors of the 25th and 28th ulto. The State of Rhode Island were called upon for, a
                            considerable monthly supply of Forage, and as they acceded to the requisition, I should have hoped you would have obtained
                            a sufficiency for the small continental force under your command, without any difficulty. An application to the state,
                            founded on the above, is the best measure I can recommend, as I have it not in my power to furnish the proper department
                            with the means of purchasing. Fuel was no part of the requisition from the States, and the Quarter Master must therefore
                            endeavour to get credit for the Wood standing. If he can effect that, the cutting and transportation may be done by the
                            troops with the public Boats.
                        We have nothing new of any importance—A considerable number of Vessels have been falling down to the Hook
                            these two days past. They are said to be transports returning to Europe with the invalids of the Army. I am with great
                            Regard Dear Sir Yr most obt Servt
                        
                            Go: Washington

                        
                    